Citation Nr: 1410238	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  11-24 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to educational assistance under the Post-9/11 GI Bill program (Chapter 33) in excess of 31 months and 1 day.


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from April 2005 to August 2006.  Further, the DD Form 214 for this period of active duty notes prior active service of 1 year, 5 months, and 24 days; and prior inactive service of 18 years, 7 months, and 29 days.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2010 determination by the Education Center located at the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, that the Veteran was entitled to 31 months and 1 days of Post-9/11 GI Bill education benefits.


FINDINGS OF FACT

1.  The Veteran's combined VA education benefits are limited by VA statute and regulation to 48 months.

2.  The record reflects the Veteran used 16 months and 29 days of education benefits under the Montgomery GI Bill-Selective Reserve (MGIB-SR) program (Chapter 1606) prior to her application for Post-9/11 GI Bill education benefits.


CONCLUSION OF LAW

The criteria for educational assistance under the Post-9/11 GI Bill program (Chapter 33) in excess of 31 months and 1 day are not met.  38 U.S.C.A. §§ 3013, 3311, 3695 (West 2002); 38 C.F.R. §§ 21.4020, 21.7072, 21.9520 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants of what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board also notes, however, that the United States Court of Appeals for Veterans Claims (Court) has held that VCAA notification procedures do not apply in cases where the applicable chapter of Title 38, United States Code contains its own notice provisions.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002) (VCAA notice was not required in case involving a waiver request).  In the present case, specific VCAA notice was not required because the applicable regulatory notification procedure was contained in 38 C.F.R. § 21.1031 for claims, not the VCAA.  See 38 C.F.R. § 21.9510 (specifically applying the provisions of subpart B and 38 C.F.R. § 21.1031 to claims for educational assistance under Chapter 33). Under 38 C.F.R. § 21.1031(b) "if a formal claim for educational assistance is incomplete, or if VA requires additional information or evidence to adjudicate the claim, VA will notify the claimant of the evidence and/or information necessary to complete or adjudicate the claim and the time limit provisions of § 21.1032(d)."  In this case, the record does not reflect the Veteran's formal claim for educational assistance under the Post-9/11 GI Bill was incomplete.  Rather, as detailed below, the resolution of this case depends upon the extent she used education benefits under the MGIB-SR program.

The Board further notes that the provisions of the VCAA have no effect on an appeal, as in the case here, where the law, and not the underlying facts or development of the facts, is dispositive of the matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002); see also Smith v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOGCPREC 5-2004 (June 23, 2004).  In fact, the applicable notification and assistance procedures for educational assistance claims under 38 C.F.R. § 21.1031(b) and § 21.1032(d) emphasize that VA has no further duty to notify or assist the claimant when the undisputed facts render the claimant ineligible for the claimed benefit under the law, as is the case here.  Therefore, the Board finds that no further action is necessary under the statutory and regulatory duties to notify and assist.  In any event, the Veteran has not demonstrated any prejudice with regard to the content or timing of any notice or lack thereof.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law  imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

The Board adds that general due process considerations have been satisfied. See 38 C.F.R. § 3.103.  The Veteran has been provided ample opportunity to present evidence and argument in support of her claim, and she has in fact done so to include in her August 2011 Substantive Appeal.  She has not indicated that a hearing is desired in conjunction with this appeal.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

Initially, the Board finds that there is no dispute the Veteran satisfies the basic eligibility requirements for education benefits under the Post-9/11 GI Bill program (Chapter 33).  See 38 U.S.C.A. § 3311 and 38 C.F.R. § 21.9520.  As noted in the Introduction, she was found entitled to 31 months and 1 day of such benefits.  Rather, this appeal stems from the Veteran's disagreement with the extent of these benefits.  She contends that she is entitled to 36 months of such benefits.

The Board acknowledges that generally an individual entitled to basic educational assistance under Chapter 33 is entitled to 36 months of educational assistance benefits.  38 U.S.C.A. § 3013(a)(1); 38 C.F.R. § 21.7072.  However, even though an individual may be entitled to benefits under various education programs, as in this case, there is a limit as to the total aggregate period for which any person may receive educational assistance under two or more educational programs.  Specifically, relevant statutory and regulatory provisions limit such educational assistance to no more than 48 months.  38 U.S.C.A. § 3695; 38 C.F.R. § 21.4020.

In this case, the record reflects Veteran received educational benefits under Chapter 1606, Title 10, United States Code (MGIB-SR) for a total of 16 months and 29 days, from August 23, 1985, to May 9, 1987.  The periods of enrollment processed under MGIB-SR were: August 23, 1985, to May 10, 1986; and August 27, 1986, to May 9, 1987.  See VA Entitlement Calculation Worksheet and Chapter 33 Eligibility Calculator.

The Board acknowledges that the Veteran, in her August 2011 Substantive Appeal, disputed the determination that she had used 16 months and 29 days of MGIB-SR benefits.  However, she did not identify any specific error regarding the actual calculation of these benefits.  Moreover, she does not deny that she used MGIB-SR education benefits in the past.  Rather, she only expressed a general disbelief that she had used that amount of benefits.  The Board further notes that there is a presumption of regularity under which it is presumed that government officials "have properly discharged their official duties."  United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  This presumption of regularity in the administrative process may be rebutted only by "clear evidence to the contrary."  Schoolman v. West, 12 Vet. App. 307, 310 (1999), and a statement by a claimant, standing alone, is not sufficient to rebut the presumption of regularity in RO operations.  YT v. Brown, 9 Vet. App. 195 (1996).

In view of the foregoing, the Board finds that the Veteran used 16 months and 29 days of MGIB-SR education benefits prior to her application for Post-9/11 GI Bill education benefits.  As the law does not permit more than a total aggregate of 48 months of education benefits under two or more programs, the Board finds that there is no legal basis for the Veteran to receive more than 31 months and 1 day of Post-9/11 GI Bill education benefits.  Where the law and not the evidence is dispositive of the issue before the Board, the claim must be denied because of the absence of legal merit or the lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).



ORDER

The appeal is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


